Stockton, J.-
-The charge in the indictment is, that defendant aided one James Ehodes to conceal two horses stolen from Michael Boatman, knowing the same to be stolen. All the evidence given on the trial is embodied in the record, and upon examination of the same, we are satisfied that defendant was convicted upon insufficient testimony, and that the motion for a new trial was improperly over ruled. The only evidence tending to connect the defendant with the commission of the offence, is given by Thomas Dyson, who, on his examination, testified that the horses that defendant is charged with aiding to conceal, were stolen by witness and Ehodes, in the state of Missouri; that in passing through Davis county, they stopped at defendant’s house; that on being inquired of by him, they told him that the horses were stolen; that they' got their breakfast and had their horses fed; and that being advised by one Jennings, that they were at a dangerous place, they went away as they came.
From the fact that Ehodes was found with the stolen property in the state of Iowa, at a distance from the place where it was stolen, the inference is sought to be drawn, that he was attempting to elude pursuit and avoid discovery, and by this means, prevent the owner from regaining his horses; and the further inference is drawn, that de*468fenclant, by giving him his breakfast, and feeding his horses, knowing them to be stolen, was aiding Nhodes to conceal them. It might be sufficient for us to say, that we do not think the word “ conceal,” as used in tlie statute, is intended to be used in any such sense as is sought to be given to it by the prosecution in this cause. The evidence does not show that the defendant assisted Nhodes to hide the property, in order to elude pursuit, or to avoid discovery. He did not invite or bring Nhodes and Dyson to his house; he did not ask them to stay; and did not hurry them off. All that he is shown to have done, is entirely consistent with innocence, admitting that what Dyson said is true, and that he is entitled to belief.
But Dyson is a principal with Nhodes, in the larceny of the property, and the concealment thereof, if either are shown. His testimony is that of an accomplice, and must be corroborated by evidence tending to connect defendant with the commission of the offence. It is not sufficient, if merely the concealment of the stolen property by Nhodes, be shown, and the circumstances thereof. In this case, there was no evidence but that of Dyson, that the horses were stolen, or that Nhodes was attempting to conceal them. And not only is the corroboration of his evidence wanting, but it is contradicted in essential particulars, by the evidence of the wife of defendant. Code;- section 2998.
The judgment will be reversed and new trial granted.
Judgment reversed.